Citation Nr: 1118153	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-03 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the character of the Veteran's discharge for the period of service from July 16, 1990 to January 15, 1996 constitutes a bar to eligibility for VA benefits.  

2.  The character of the Veteran's discharge for the period of service from January 16, 1996 to March 18, 1998 constitutes a bar to VA benefits.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO found that the Veteran's character of discharge from service for the period from July 16, 1990 to March 18, 1998 was a bar to VA benefits.  In a December 2010 decision, the RO found that the character of discharge for the Veteran's period of service from July 16, 1990 to July 15, 1994 was deemed honorable for VA purposes, but that the character of discharge for the period of service from July 16, 1994 to March 18, 1998 was deemed to be a bar to VA benefits.  Accordingly, the issue on appeal has been characterized as reflected on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  On July 16, 1990, the Veteran enlisted in the Regular Component of the Marine Corps for a period of four years.  

3.  On April 2, 1993, the Veteran signed an agreement to extend his enlistment; the extension for 18 months was effective July 16, 1994.  

4.  On November 2, 1995, the Veteran reenlisted in the Marine Corps for a period of four years.  

5.  In January 1998, the Veteran was apprehended following a period of unauthorized absence beginning in December 1997; he admitted to guilt of unauthorized absence from December 15, 1997 until January 16, 1998, making an official statement with an intent to deceive, wrongful solicitation of a corporal to obstruct justice, and wrongful solicitation of a corporal to make a false official statement.

6.  In February 1998, the Veteran requested separation in lieu of trial by court martial; the following month, he was discharged under other than honorable conditions.  

7.  But for the intervening reenlistment in November 1995, the Veteran would have been eligible for discharge under conditions other than dishonorable as of January 15, 1996, the date of expiration of his 18 month extension of service.

8.  The Veteran's unauthorized absence from December 15, 1997 to January 16, 1998, a period of 32 days, constituted a serious military offense under the Uniform Code of Military Justice (UCMJ), and constituted a continuing offense all during the period of unauthorized absence; this unauthorized absence, as well as his other violations of the UCMJ, represent willful and persistent misconduct which resulted in his discharge under other than honorable conditions.  


CONCLUSIONS OF LAW

1.  The Veteran may be considered to have been unconditionally discharged under conditions other than dishonorable at the time of completion of the period of his 18 month extension in January 1996; accordingly, the character of the Veteran's discharge for the period of service from July 16, 1990 to January 15, 1996 does not constitute a bar to eligibility for VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.13 (2010).

2.  The character of the Veteran's discharge for the period of service from January 16, 1996 to March 18, 1998 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the favorable disposition of the claim regarding the period of service from July 16, 1990 to January 15, 1996, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the claim have been accomplished.  

In regard to the claim regarding the period of service from January 16, 1996 to March 18, 1998, the RO provided the Veteran pre-adjudication notice by letter dated in November 2007. The United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice by the November 2007 letter, which advised the Veteran that he would be eligible for VA benefits if VA found that his service was not dishonorable.  The Veteran was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  The RO also provided the Veteran a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12). This notice clearly informed the Veteran of the evidence necessary to substantiate the claim.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and service personnel records, as well as the December 2001 decision of the Naval Discharge Review Board (NDRB) have been obtained and associated with his claims file.  Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.   38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 C.F.R. § 3.12(a).

"Discharge or release" is defined to include: (A) retirement from the active military, naval, or air service, and (B) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. 101(18).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A discharge or release from service based on one of the conditions found under 38 U.S.C.A. § 5303(a) is a bar to the payment of benefits and is also a bar to benefits under Chapter 17 of Title 38. A discharge or release because of one of the offenses found under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions and is a bar to VA compensation benefits, but not to benefits under Chapter 17 of Title 38.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (1) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation; (2) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began; (3) A valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.  38 C.F.R. § 3.12(c)(6).    

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

If it is established to the satisfaction of the Secretary of VA that, at the time of the commission of the offense leading to a person's court-martial or discharge, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  



Factual Background and Analysis

Service personnel records reflect that the Veteran enlisted in the Marine Corps Reserve on July 19, 1989, for eight years as part of the Delayed Entry/Enlistment Program (DEP).  On July 16, 1990, he requested discharge from the DEP and enlisted in the Regular Component of the Marine Corps for a period of four years.  On April 2, 1993, the Veteran signed an agreement to extend his enlistment.  This document reflects that his current enlistment for four years commenced on July 16, 1990 and was to expire on July 15, 1994.  The extension for 18 months was effective July 16, 1994.  The reason for extending was for sufficient obligated service time to go on Marine Security Guard duty.  On November 2, 1995, the Veteran reenlisted in the Marine Corps for a period of four years.  

A list of the Veteran's offenses and punishments reflects that he was on unauthorized absence (UA) from December 15, 1997, and was declared a deserter on January 14, 1998.  On January 16, 1998, he was apprehended by the Ogdensburg, New York State Police.  His service personnel records reflect that he was charged with unauthorized absence from December 15, 1997 until January 16, 1998 (violation of UCMJ, Article 86), making an official statement with an intent to deceive (violation of UCMJ, Article 107), and wrongful solicitation of a corporal to obstruct justice and wrongful solicitation of a corporal to make a false official statement (violations of UCMJ, Article 134).  The Veteran admitted guilt to these offenses and, in February 1998, he requested separation in lieu of trial by court martial.  In March 1998 the request for discharge under other than honorable conditions in lieu of trial by court martial was approved.  

The Veteran's Form DD 214 reflects that he was discharged on March 18, 1998, and that the character of his service was other than honorable.  The reason for separation was in lieu of trial by court martial.  

In December 2001, the Naval Discharge Review Board (NDRB) unanimously voted that the character of discharge should not change, and that the discharge would remain under other than honorable conditions, in lieu of trial by court martial, but noted that there was an administrative error on the original DD 214, as it should indicate continuous honorable active service from July 16, 1990 until November 1, 1995.  The NDRB stated that the DD 214 should be corrected or reissued as appropriate.  Thereafter, a DD 215 was issued in February 2002, reflecting continuous honorable active service from July 16, 1990 to November 1, 1995.  

The Veteran initially enlisted in the Regular Component of the Marine Corps on July 16, 1990, for four years.  As he enlisted for a period of four years, this initial obligation would have been satisfied on July 15, 1994; however, he was not awarded a discharge at that time because of the April 1993 extension.  The Board finds that the April 2, 1993 extension constitutes a "reenlistment" for the purposes of 38 U.S.C.A. § 101(18), and, as such, entitles him to application of 38 C.F.R. § 3.13(c).  The key question, then, is whether the Veteran would have been discharged under conditions other than dishonorable in January 1996 (upon completion of the 18 month extension), but for the intervening four year reenlistment in November 1995.  The record clearly establishes that the Veteran's violations of the UCMJ which resulted in the charges to which he admitted guilt in February 1998 began no earlier than December 1997.  There is no indication in the record that he had periods of unauthorized absence or any other willful and persistent misconduct prior to that date.  

Applying the provisions of 38 C.F.R. § 3.13(c) to this case, the Board concludes that the Veteran would have been unconditionally discharged with a character of service other than dishonorable at the completion of his 18 month extension in January 1996, were it not for his November 1995 reenlistment.  See 38 C.F.R. § 3.13(c).  Accordingly, VA benefits may be granted if they are based upon the period of service from July 16, 1990 to January 15, 1996.

In regard to the period of service from January 16, 1996 to March 18, 1998, the Board finds that the Veteran's conduct in December 1997 and January 1998 constitutes willful and persistent misconduct.  

As an initial matter, the Board notes that, while a discharge will be deemed dishonorable if accepted to escape trial by general court martial, it is not clear what type of court martial was planned for the Veteran in this case, although a February 1998 Memorandum Endorsement suggests that it was a special court martial.  Accordingly, 38 C.F.R. § 3.12(d)(1) is not applicable in this case.  In any event, as noted above, the March 1998 discharge is considered to have been under dishonorable conditions in light of the Veteran's willful and persistent misconduct.  

Notably, in Winter v. Principi, 4 Vet. App. 29 (1993), the Court found that a veteran's unauthorized absence of 32 days constituted a severe offense, because it was punishable under the UCMJ by confinement of up to one year, and issuance of either a bad conduct or dishonorable discharge.  As the offense of AWOL is considered a continuing offense, the Court found that an extended period of AWOL in excess of 30 days also constituted willful and persistent misconduct consistent with 38 C.F.R. § 3.12(d)(4).  While, in Winter, the Veteran was AWOL for almost 20 percent of his entire period of service, as opposed to the Veteran in this case, who was on unauthorized absence for just over one month in almost eight years of service, the fact remains that he nevertheless remained on unauthorized absence for over 30 days.  As such, the Board finds his absence constitutes willful and persistent misconduct.  In Cropper v. Brown, 6 Vet. App. 450, 453 (1994), the Court found that unauthorized absence is the type of offense that interferes with and precludes the performance of an appellant's military duties, and thus cannot constitute a minor offense.  

The Veteran does not dispute the fact that he was on unauthorized absence from December 1997 to January 1998.  Accordingly, the period of unauthorized absence constitutes willful and persistent misconduct.  Willful and persistent misconduct is further demonstrated by the Veteran's other violations of the UCMJ made in January 1998, specifically, making a false statement and solicitation of fellow service members to obstruct justice and make a false statement.  Accordingly, the Board finds that the Veteran's March 1998 discharge under other than honorable conditions resulted from willful and persistent misconduct, and was not due to a minor offense.  

The Board has considered the fact that, the Veteran's service personnel records reflect that he asserted that he should be given an honorable or general under honorable conditions discharge, in light of the fact that, prior to December 1997, he had 71/2 years of honorable and faithful service to the Marine Corps.  He stated that, recently, his personal life had affected his professional life.  He explained his unauthorized absence, stating that he arrived home to learn that his wife, who was two months pregnant with his child, had left him for another man.  He added that his wife threw his belongings out of the house, charged the maximum limit on his credit cards, and had an abortion.  The Veteran stated that he was so upset that he drove to New York to see his parents and, while there, learned that his mother had terminal cancer.  He added that he was sorry that he had gone on unauthorized absence while trying to put his life back together and spend time with his mother.  Despite his February 1998 assertions regarding the circumstances surrounding his unauthorized absence, the Board highlights that these statements were made less than one month after the Veteran, admittedly, made a false official statement and solicited fellow service members to obstruct justice and make a false official statement.  As such, the Board finds the February 1998 statements of the Veteran not credible, and his assertions regarding the reasons for his unauthorized absence do not constitute compelling circumstances for that absence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  Notably, there is no evidence of record corroborating the Veteran's assertions regarding the circumstances of his unauthorized absence.  

Moreover, even if the Board were to accept the Veteran's statements surrounding the circumstances of his unauthorized absence as credible, the "compelling circumstances" exception applies to 38 C.F.R. § 3.12(c), which is not applicable here.  In this regard, as noted previously, the Veteran's period of unauthorized absence was less than 180 days.  The "compelling circumstances" exception does not apply to 38 C.F.R. § 3.12(d), the subsection which is applicable in this case. Consequently, there is only one possible exception to the Veteran being barred from receiving VA benefits for the period of service from January 16, 1996 to March 18, 1998: if he is shown to have been insane at the time of the offenses.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).    

Here, however, the Veteran does not allege, nor is there any evidence of record, that he was insane when he violated the UCMJ in December 1997 and January 1998.  Rather, in conjunction with the December 2001 NDRB proceedings, he reported that he kept in touch with senior members daily during his period of unauthorized absence, to keep them apprised of his situation.  Moreover, clinical evaluation of the psychiatric system was normal on separation examination in March 1998.  

Accordingly, the Board finds that the Veteran's March 1998 discharge under other than honorable conditions resulted from willful and persistent misconduct, and was not due to a minor offense, and the Veteran was not insane for VA purposes at the time he committed the offenses resulting in his discharge.  

The Board has considered the applicability of the benefit-of-the doubt doctrine.  While the Board has resolved reasonable doubt in the Veteran's favor in determining that his discharge for the period of service from July 16, 1990 to January 15, 1996 does not constitute a bar to eligibility for VA benefits; the Board finds that the preponderance of the evidence is against his claim regarding the period of service from January 16, 1996 to March 18, 1998.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the Veteran's discharge for the period of service from July 16, 1990 to January 15, 1996 does not constitute a bar to eligibility for VA benefits.  

The character of the Veteran's discharge for the period of service from January 16, 1996 to March 18, 1998 is a bar to VA benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


